Citation Nr: 1531547	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether an August 3, 2009 substantive appeal of a December 2007 rating decision was timely.

2.  Entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 


REPRESENTATION

Appellant represented by:	Lewis Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975 and from October 1979 to July 1981.  The Veteran died in June 2006.  The appellant is the Veteran's daughter.

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and May 2014 decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the appellant testified during a Board hearing in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her May 2015 hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal of the issue of the timeliness of her August 3, 2009 substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of the timeliness of the appellant's August 3, 2009 substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

At her May 2015 hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the issue of the timeliness of her August 3, 2009 substantive appeal.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal on the issue of the timeliness of the appellant's August 3, 2009 substantive appeal has been withdrawn and is dismissed.



REMAND

In the May 2014 rating decision subject to this appeal, the RO denied the appellant entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  The appellant submitted a November 2014 notice of disagreement.  No statement of the case with respect to this issue has been provided to the appellant.  At her May 2015 hearing, the appellant gave testimony on this issue and requested the Board remand for a statement of the case.

The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the appellant and her representative regarding the issue of entitlement to recognition of the appellant as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


